Case 3:21-cv-01016-X-BH Document 3 Filed 05/04/21 Pagelof4 PagelD 4

GC R | GINA, UNITED STATES DISTRICT COURT ceeCRCINR NEO
R THE NORTHERN DISTRICT OF TEXAS ~ NORTHERN DIST. GF 1X

2021 MAY -4 PM 4: 52

DEPUTY cuerK____CX_

Plaintiff

Vv.

Kolt\'s

Defendant

$-21CV1016-

Civil Action No.

 

COMPLAINT

™ disabled and was not oiven a ReaStrable

Aecomodatim ater Hue pectov Hatements Were
Citied out andaiven T was told tet ole just didnt
i20 pty leurs that +

want todo it, Iwas piv 7
Wasnt pad Oy and val Lomi withont Crmpensekion,

Twas hired for warehmse and was assigned 4p
Slot Departmend +t informed HR We same
dan dae £0 the pature of my Aisability T wouldat
beable tode tye Wort + was tld t nuded
a dstkors Statemord wpm bringing Hu Statement

and infowning MS. Kendra Norris Un Hue He Depudment

* Attach additional pages as needed.

 

 

 

 

 

 

 

Date 5] 4/202 |

Signature Budgette B_Gacdersa
Print Name Dridaette B etksomn
Address {01__Hnmestead Dr

 

City, State, Zip lun caster 1V¥ “Bl4l
Telephone O12 “S44 -a5 40
Case 3:21-cv-01016-X-BH Document 3 Filed 05/04/21 Page 2of4 PagelD5

*Additional Page(s)

Nn Stated Yt dha Would me ¢ Give Wu a ReAsmably.
Q 4 ! be

 

 

0 et $ rt
h Hh My Dip hmars toed were,

Aiven Ad tye timo pf Ernploy rant Were hapet Giver tn Ma

’ 4 .
EACH 1 iM2 CAuUest7Tnr & A\ ALNAQY LZ {+40}

b Ya D ntairly MS, Urs la WI, Jillina tw Attommat

—Retually My Plo ls temnaved tut Of He System. So Yud

 

 

 

4 .
OZ . &
A Zi 4 4 d 4 A U

 

 

 

 

 

 

 

 

 

 

 
 

Case 3:21-cv-01016-X-BH Document3 Filed 05/04/21 Page3of4 PagelD6

JS 44 (Rev. 10/20) - TXND (10/2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filin
provided by local rules of court. This form, approved by the Judicial Conference of the United States in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

0)

CIVIL COVER SHEET

I. (a) Gindeetie B Jackspn

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES,

 

(c) Attorneys (Firm Name, Address, and Telephone Number)

DEFENDANTS

County of Residence
NOTE:

Attorneys (If Known)

 

IN LAND CONDEMNATIO
THE TRACT OF LAND IN

g and service of pleadings or other papers as required by law, except as
September 1974, is required for the use of the Clerk of Court for the

 
 

of First Listed,
(IN U.S. PLAINTIFF

 

 

DLVE

 

CASI CEI E [)

May ~ 4 202

    

 

ch

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

(1

U.S. Government
Plaintiff

C 2 U.S. Government
Defendant

(3 Federal Question

(U.S. Govern

CO 4 Diversity
(Indicate Citi

ment Not a Party)

zenship of Parties in Item III)

 

Ill. CITIZENSHIP OF PRINCIPA

(For Diversity Cases Only)

PTF

ie oO:
[2
[3

Citizen of This State

Citizen of Another State

Citizen or Subject of a
Foreign Country

 

DEF

PA RITES (Pe ph he Bakr Pian

 

Incorporated or Principal Place
of Business In This State

C 2 Incorporated and Principal Place

if

 

 

PTF

[] 4
[Js

DEF

imc!
Os

of Business In Another State

[] 3

Foreign Nation

Os Oe

 

IV. NATURE OF SUIT (piace an “x” in One Box Only)

 

 

 

 

Click here for: Nature of Suit riptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES

110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine H 310 Airplane CO 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability CL 367 Health Care/ | 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust

& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking

151 Medicare Act
152 Recovery of Defaulted

Student Loans
(Excludes Veterans)

LC] 153 Recovery of Overpayment
of Veteran’s Benefits

[_] 160 Stockholders’ Suits

CJ 190 Other Contract

H 195 Contract Product Liability

Liability
340 Marine
345 Marine Product
Liability
350 Motor Vehicle
355 Motor Vehicle
Product Liability
] 360 Other Personal
Injury
|] 362 Personal Injury -

| 330 Federal Employers’

Product Liability
C] 368 Asbestos Personal

Injury Product

Liability

PERSONAL PROPERTY

370 Other Fraud
H 371 Truth in Lending
im 380 Other Personal
Property Damage
CL] 385 Property Damage
Product Liability

Medical Malpractice

 

196 Franchise
| REAL PROPERTY

CIVIL RIGHTS

‘R PET

830 Patent
835 Patent - Abbreviated
New Drug Application

 

450 Commerce
460 Deportation
470 Racketeer Influenced and
Corrupt Organizations
480 Consumer Credit
(15 USC 1681 or 1692)
485 Telephone Consumer

rT)

 

740 Railway Labor Act
751 Family and Medical
Leave Act

790 Other Labor Litigation

 

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
LJ 290 All Other Real Property

 

441 Voting

442 Employment

443 Housing/
Accommodations

445 Amer. w/Disabili
Employment

|] 446 Amer. w/Disabili

Other

] 448 Education

 

440 Other Civil Rights

Habeas Corpus:

|] 463 Alien Detainee

| 510 Motions to Vacate

Sentence

|] 530 General

| 535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

ties -

ties -

 

791 Employee Retirement
Income Security Act

IMMIGRATION
462 Naturalization Application
465 Other Immigration
Actions

 

 

840 Trademark
LABOR I | 880 Defend Trade Secrets
7 710 Fair Labor Standards Act of 2016
Act
Y}720 Labor/Management SOCIAL S RITY
Relations 861 HIA (1395ff)

862 Black Lung (923)

864 SSID Title XVI
[|] 865 RSI (405(g))

 

863 DIWC/DIWW (405(g)) z=

Protection Act

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

|

 

Ss

 

 

{_] 870 Taxes (U.S. Plaintiff
or Defendant)

[_] 871 IRS—Third Party
26 USC 7609

 

a 891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information
Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
T] 950 Constitutionality of
State Statutes

 

 

V. ORIG IN (Place an “X” in One Box Only)

C]! Original 2 Removed from 3. Remanded from C4 Reinstated or | 5 Transferred from Oo 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

(1 CHECK IF T
UNDER RUI

VII. RELATED CASE(S)

IF ANY

DATE

(See instructions)

Brief description of cause:

HIS IS A CLASS ACTION
.E 23, F.R.Cv.P.

JUDGE

Disctiminattm

DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

 

SIGNATURE OF ATTORNEY OF RECORD

L]yes C No

 

 

FOR OFFICE USE ONLY

RECEIPT # AM

OUNT

—

APPLYING IFP

ee

JUDGE

MAG, JUDGE

TT
Case 3:21-cv-01016-X-BH Document3 Filed 05/04/21 Page4of4 PagelD 7

JS 44 Reverse (Rev. 10/20) - TXND (10/20)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

Il.

III.

VI

VI.

VIII.

Plaintiffs-Defendants, Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction, The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an '"X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code

that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or

multidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.

Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related cases, if any. If a related case exists, whether pending or closed, insert the
docket numbers and the corresponding judge names for such cases. A case is related to this filing if the case: 1) involves some or all of the same
parties and is based on the same or similar claim; 2) involves the same property, transaction, or event; 3) involves substantially similar issues of
law and fact; and/or 4) involves the same estate in a bankruptcy appeal.

Date and Attorney Signature. Date and sign the civil cover sheet.

 
